19-23185-rdd        Doc 202        Filed 11/21/19      Entered 11/21/19 15:05:46          Main Document
                                                      Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:                                                                    Chapter 11

Retrieval-Masters Creditors Bureau, Inc.                                  Case No. 19-23185 (RDD)

                           Debtor.
----------------------------------------------------------x

 ORDER GRANTING WAGNER, FERBER, FINE & ACKERMAN, PLLC’S MOTION TO
  CONFIRM THE AUTOMATIC STAY DOES NOT PRECLUDE, AND APPROVING,
            THIRD PARTY PAYMENT TO COMPLETE AND FILE
               DEBTOR’S 2018 CORPORATE TAX RETURN


         Upon the motion (the “Motion”) of Wagner, Ferber, Fine & Ackerman, PLLC (“WFFA”)

for entry of an order confirming that the automatic stay in effect in this case under 11 U.S.C. §

362(a) does not preclude the payment to WFFA by Russell Fuchs as provided in Exhibit 1 to the

Motion (the “Payment”) in return for WFFA’s completion and filing of the 2018 corporate tax

return for the debtor and debtor in possession herein (the “Debtor”), and for approval of the

Payment; and the Court having jurisdiction to decide the Motion pursuant to 28 U.S.C. §§ 157(a)-

(b) and 1334(b) as a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and, after due and sufficient notice of the Motion, there

being no objections to the requested relief; and upon the record of the hearing held by the Court

on the Motion on November 14, 2019 and all of the proceedings herein; and, after due deliberation,

the Court having determined that the legal and factual bases set forth in the Motion and at the

hearing establish good and sufficient cause for the relief granted herein, it is hereby ORDERED

that:

         1.    The Motion is granted as set forth herein.

         2.    The automatic stay under 11 U.S.C. § 362(a) does not preclude the Payment in return

for WFFA’s completion and filing of the Debtor’s 2018 corporate tax return.

Order Authorizing Motion to Confirm No Automatic Stay of Wagner Ferber1
7022536
19-23185-rdd    Doc 202    Filed 11/21/19    Entered 11/21/19 15:05:46      Main Document
                                            Pg 2 of 2



       3.   The agreement between Russell Fuchs and WFFA set forth in Exhibit 1 to the Motion

is approved; provided, however, that such approval shall not grant or approve any subrogation

rights of Russell Fuchs as against the Debtor with respect to any amount to be paid by Russell

Fuchs to WFFA under such agreement.



Dated: November 21, 2019
       White Plains, New York
                                            /s/Robert D. Drain _____________________
                                            THE HONORABLE ROBERT D. DRAIN
                                            UNITED STATES BANKRUPTCY JUDGE




                                              3
